Citation Nr: 1618221	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.  

3.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease prior to May 18, 2015.  

4.  Entitlement to a rating in excess of 10 percent for hypertension.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected coronary artery disease prior to May 18, 2015.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1969 to November 1970.  He is in receipt of the National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims for service connection for diabetes mellitus type II and a respiratory disorder; continued a 10 percent rating for hypertension; and granted service connection for coronary artery disease and assigned a 30 percent rating, effective March 31, 2008.  

An August 2015 rating decision increased the disability rating for coronary artery disease, from 30 percent to 100 percent, effective May 18, 2015, which represents a full grant of benefits as of that date.  However, as this grant does not represent a total grant of benefits sought on appeal prior to that date, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board has therefore recharacterized the issue of increased initial rating for coronary artery disease as encompassing the period prior to May 18, 2015.     

The Board notes that in a March 2010 statement via his representative, the Veteran indicated that he was unemployable due to his service-connected coronary artery disease.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating for coronary artery disease, and the Board has rephrased the issues to include a claim for a TDIU due to service-connected coronary artery disease for the period prior to May 18, 2015.  Because the Veteran has been awarded a 100 percent schedular evaluation for his coronary artery disease as of May 18, 2005, his claim for a TDIU based on coronary artery disease for this period is moot.

In his March 2010 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, the Veteran did not appear at his scheduled December 2015 Board hearing.  As he has not submitted any additional requests for another hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The issue(s) of entitlement to service connection for a respiratory disorder and entitlement to a TDIU due to service-connected coronary artery disease prior to May 18, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence is against finding that the Veteran had duty or visitation in the Republic of Vietnam.  

2.  Diabetes mellitus did not manifest during the Veteran's active service, did not manifest within one year of separation from active service, and is not etiologically related to active service.  

3.  Prior to May 18, 2015, the Veteran's coronary artery disease was manifested by dyspnea, fatigue, and angina brought on by a workload of 5 to 7 metabolic equivalents (METs).  He had an ejection fraction of 55 percent, and there was no evidence of any episodes of acute congestive heart failure.

4.  The Veteran's hypertension has not been manifested by blood pressure readings with a diastolic pressure predominantly 110 or more or a systolic pressure predominantly 200 or more at any time during the appeal period.  

5.  The evidence of record demonstrates that from November 11, 2000 to May 18, 2015, the Veteran's service-connected coronary artery disease precluded him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an initial rating in excess of 30 percent for coronary artery disease have not been met prior to May 18, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

3.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

4.  The criteria for a TDIU due to service-connected coronary artery disease have been met for the period from November 11, 200 to May 18, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition herein regarding TDIU due to service-connected coronary artery disease prior to May 18, 2015, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the Veterans Claims Assistance Act of 2000 (VCAA) with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 57 Fed. Reg. 49, 747 (1992).

Regarding the claims for service connection and increased rating, VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  In May 2008 and July 2009 letters, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claims for diabetes mellitus type II and hypertension; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Regarding the coronary artery disease claim, the appeal arises from the initial award of service connection.  As this is a downstream issue, additional VCAA notice is not required.  See 38 C.F.R. § 3.159(b)(3)(i) (2015).  Accordingly, the duty to notify is met.  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's service treatment records (STRs), service personnel records, VA and private treatment records, and Social Security Administration (SSA) records have been obtained.  Accordingly, the Board finds that the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

With respect to reported herbicide exposure, the RO conducted development to determine whether the Veteran served in Vietnam.  However, a May 2008 response from the National Personnel Records Service (NPRC) indicated that there was no evidence in the Veteran's file to substantiate any Vietnam service.  

The Veteran was provided VA examinations in June 2009 and May 2015 for his increased rating claims.  The examination reports reflect that the examiners reviewed the Veteran's record, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and reported findings pertinent for consideration under the applicable schedular rating criteria.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although no VA examination has been obtained in conjunction with the claim of entitlement to service connection decided herein, there is no evidence that the Veteran was exposed to herbicides, or that his diabetes mellitus type II is otherwise related to service.  Thus, the Board finds that a VA examination is not required to decide this claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Service Connection 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Where a veteran has served 90 days or more, specifically enumerated disorders, including diabetes mellitus, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Additionally, a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for certain disorders, such as diabetes mellitus type II, will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) (2015).  In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea, in or near the DMZ, between April 1, 1968 and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department records or other sources for the presumption of service connection for a herbicide-related disease to be applicable.  Otherwise, exposure to herbicides is not presumed.  However, if actual exposure to herbicides has been established, the presumption of service connection found in 38 C.F.R. § 3.309(e) (2015) for herbicide-related diseases is applicable. 

The Veteran contends that his diabetes mellitus type II is related to herbicide exposure. 

In his March 2008 claim, the Veteran asserted that he had several disabilities related to agent orange and herbicides. See March 2008 Statement in Support of Claim. He provides no specific description of how or where he was exposed to herbicides. The Board notes that the Veteran's DD Form 214 shows that he had no foreign and/or sea service.  Additionally, the Veteran's service personnel records do not indicate that he was stationed in Vietnam or any foreign duty station.  The Veteran's service treatment records show treatment during his period of service at Air Force Bases in Arizona, Illinois, and Texas, but no indication of treatment at any base outside of the United States. Moreover, a May 2008 response from the NPRC indicated that there was no evidence in the Veteran's file to substantiate any Vietnam service.  Accordingly, there is no probative evidence to support that the Veteran served in Vietnam or any foreign duty station.  Thus, the presumption of exposure to herbicides is not applicable. As for establishing exposure on a direct basis, the Veteran has not provided any explanation as to where during his stateside service he may have been exposed to herbicides.  His service records contain no evidence to support exposure to herbicides in service. Accordingly, the Board finds that service connection for diabetes mellitus due to herbicide exposure, either on a presumptive basis or otherwise, is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2015).  

Notwithstanding the foregoing presumption provisions, a veteran may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

VA and private treatment records indicate that the Veteran is diagnosed with diabetes mellitus type II.  Accordingly, the threshold element of a current diagnosis is met.  

With regard to an in-service injury or disease, the Veteran's STRs are silent for any complaints, treatment, or diagnoses concerning diabetes mellitus type II.  Accordingly, the second Shedden element is not met and the Veteran's claim must be denied.

For the sake of completeness, the Board will also briefly address the remaining Shedden element, a nexus to service.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook  v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative).  The record contains no evidence that a competent medical professional has linked the Veteran's current diabetes mellitus to his military service.       

The Board recognizes the Veteran's sincere belief that his diabetes mellitus type II is related to his period of active service.  Although a layperson is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of diabetes mellitus type II, falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to provide statements indicating that he experienced dizziness, he cannot diagnose diabetes mellitus type II or relate his diabetes mellitus type II to his period of active service.  Diagnosing diabetes mellitus type II requires medical and diagnostic testing, and identifying a medical etiology for the condition requires medical training.  As such, the Veteran's assertions in this regard lack probative value.  

Lastly, the Board notes that diabetes mellitus is one of the enumerated disorders listed under 38 C.F.R. § 3.309 (2015) that are presumed to have been incurred in service if it manifested to a compensable degree within the first year following separation from active duty.  However, there is no indication that the Veteran's diabetes mellitus was manifested to a compensable degree within one year of service.  To the contrary, the medical evidence shows that the Veteran was first diagnosed with diabetes mellitus type II in November 1996.  As there is no indication of diabetes mellitus until roughly 26 years after service, the presumptive provision of 38 C.F.R. § 3.307 (2015) is inapplicable. 

After reviewing all the evidence of record, the Board finds the weight of probative evidence is against finding that the Veteran's diabetes mellitus type II is etiologically related to service.  The probative evidence does not show that the Veteran was exposed to herbicides in service, and the Veteran's STRs show no indication of diabetes mellitus in service.  The Veteran did not receive treatment for or a diagnosis of diabetes mellitus until many years after service, and no medical professional has ever related his diabetes mellitus to his military service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for diabetes mellitus must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 



Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

1.  Coronary Artery Disease Prior to May 18, 2015

The Veteran contends that he is entitled to a higher disability rating for his coronary artery disease.  Such disability has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005, as 30 percent disabling prior to May 18, 2015.

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease).  Coronary artery disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).  

On VA examination in June 2009, the Veteran reported that he experienced angina and fatigue due to his heart condition.  He asserted that these symptoms occurred constantly and were worse with activity, requiring him to stop and rest for 15 minutes before continuing.  He had no shortness of breath, dizziness, syncope attacks, or congestive heart failure.  He asserted that he had functional impairment of chest pain and shortness of breath, which were non-responsive to therapy or treatment.  An electrocardiogram showed septal infarction.  An echocardiogram revealed that the Veteran had 55 percent ejection fraction of the left ventricle.  The echocardiogram was remarkably/significantly abnormal and showed severe hypokinesis secondary to hypertensive heart disease, coronary artery disease, diabetes, and hypertension.  There was an estimation of 6 METs.  The examiner determined that the Veteran's METs level as it pertained to his cardiac status was 5 to 7 because the Veteran was able to achieve walking, swimming the breast stroke, and carrying objects between 30 to 60 pounds.  An x-ray of the chest was within normal limits.              

The Board finds that an initial rating in excess of 30 percent is not warranted under Diagnostic Code 7005.  The evidence does not show that the Veteran has more than one episode a year of acute congestive heart failure; a workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  Even considering the Veteran's reports of angina, dyspnea, and fatigue, the objective evidence shows that the Veteran's METs were measured as 5 to 7 during the period under consideration.  Additionally, the evidence also fails to show any congestive heart failure.  Finally, the Veteran's ejection fraction was shown to be no less than 55 percent for the period under consideration.  Therefore, the Board finds that an initial rating in excess of 30 percent for the Veteran's coronary artery disease is not warranted for the period under consideration.      

Therefore, the Board finds that the preponderance of the evidence is against assigning an initial rating in excess of 30 percent for the Veteran's coronary artery disease prior to May 18, 2015.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

2.  Hypertension

The Veteran contends that he is entitled to a higher disability rating for his hypertension.  Such disability has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7101, as 10 percent disabling.  

Diagnostic Code 7101 provides a 10 percent evaluation for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).    

The Board notes that the rating criteria for Diagnostic Code 7101 is successive.  In other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Therefore, if any criterion is not met at a particular level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the conjunctive "and" in a statutory provision means that all of the listed conditions must be met).

VA treatment records dated April 2007 through July 2014 noted blood pressure readings of 119/62.  An April 2013 VA treatment report indicated that the Veteran's hypertension was at target.  The Veteran was noted to be taking daily medication for his hypertension.  

At a June 2009 VA examination for coronary artery disease, the Veteran's blood pressure readings were 144/78, 146/78, and 148/80.  

On VA examination in May 2015, the Veteran was noted to be on continuous medication for hypertension.  Upon testing, the Veteran's blood pressure readings were 156/78, 130/62, and 150/78.  The examiner found that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his hypertension.  His hypertension was also determined to have no impact on his ability to work.     

After reviewing the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted.  The medical evidence of record includes numerous blood pressure readings throughout the appeal period, none of which indicate a systolic pressure of 200 or more or a diastolic pressure reading of 110 or more.  Additionally, the Veteran has not asserted that he had blood pressure readings with a systolic pressure of 200 or more or a diastolic pressure reading of 110 or more.  

Therefore, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's hypertension.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

3.  Other Considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

On an individual basis, the Board finds the Veteran's disability pictures for his hypertension and coronary artery disease are not so unusual or exceptional in nature as to render the ratings assigned for these periods inadequate.  The Veteran's service-connected coronary artery disease and hypertension are evaluated as cardiovascular disabilities, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7101.  During the period on appeal, the Veteran's coronary artery disease was manifested by dyspnea, fatigue, and angina brought on by a workload of 5 to 7 METs and an ejection fraction of 55 percent.  There was no evidence of any episodes of acute congestive heart failure.  His hypertension required continuous medication for control and was not manifested by blood pressure readings with a diastolic pressure predominantly 110 or more or a systolic pressure predominantly 200 or more at any time during the appeal period.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluations assigned for these periods.  Evaluations in excess of that assigned are provided for certain manifestations of coronary artery disease and hypertension, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluations assigned more than reasonably describe the Veteran's disability levels and symptomatology during these periods, and therefore, the schedular evaluations are adequate, and no referral is required.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7101; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

TDIU prior to May 18, 2015

The Veteran contends that his service-connected coronary artery disease precludes him from obtaining and maintaining substantially gainful employment.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16 (2015), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2015).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Since May 18, 2015, the Veteran's service-connected coronary artery disease has been rated as 100 percent disabling.  Thus, as noted in the Introduction, the issue of entitlement to a TDIU from May 18, 2015 is moot. For the period prior to May 18, 2015, the Veteran is service connection for coronary artery disease as 30 percent disabling, urticaria as 30 percent disabling, and hypertension as 10 percent disabling, for a combined disability evaluation of 60 percent disabling. These evaluations do not meet the threshold criteria for consideration of a TDIU under section 4.16(a). However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

The question therefore becomes whether the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected coronary artery disease for the period under consideration. 

Initially, the Board notes that SSA records indicate that the Veteran had a college education and that he had worked solely as a warehouse clerk since discharge from service.  His duties involved loading and unloading containers from ships, discharging cargo from ships and barges, stripping and stuffing containers, supervising low motor operators, inspecting and surveying containers at the gate, and performing customs inspections.  An August 2000 functional capacity evaluation indicated that the Veteran's work had placed him in a "very heavy" physical demand level, which was defined as lifting over 100 pounds infrequently and lifting 50 to 100 pounds frequently.  The Veteran reported in his SSA application that he had not worked since November 11, 2000 due to a heart attack.  

Private medical records dated in November 2000 show that the Veteran suffered a myocardial infarction for which he underwent bypass surgery.      

In February 2001, the Veteran's private treating cardiologist noted that while the Veteran's previous bypass surgery for his coronary artery disease had been reasonably successful, a follow-up thallium stress test had still revealed significant ischemia or lack of blood flow in certain parts of the heart muscle.  He opined that the Veteran could not work at his current job because of his ongoing severe coronary artery disease.  He recommended that the Veteran take the option of retirement.  In another February 2001 statement, the Veteran's private cardiologist stated that because of his heart condition he would not be able to work at any kind of employment and he should take a retirement option. The Veteran stopped working on November 11, 2000 due to his heart condition.

After reviewing the evidence of record, the Board finds that it is at least as likely as not that the Veteran's service-connected coronary artery disease has rendered him unable to gain or maintain substantially gainful employment for the period prior to May 18, 2015.  In this case, the Veteran's occupational history shows that he has worked primarily in manual labor.  As the evidence indicates that the Veteran's could not perform strenuous work, the Board finds that the Veteran's coronary artery disease would render him unable to work in a manual labor position.  While the Veteran could work certain types of sedentary employment if available, a February 2001 private cardiologist found that the Veteran could not work at his job or any job due to his coronary artery disease, and indeed, the evidence indicates that the Veteran had not worked since November 11, 2000, due to his heart problems.  Therefore, based on the probative medical evidence, the Board finds that a TDIU due to service-connected coronary artery disease is warranted from November 11, 2000 to May 18, 2015.


ORDER

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, is denied.  

Entitlement to an initial rating in excess of 30 percent for coronary artery disease prior to May 18, 2015, is denied.  

Entitlement to a rating in excess of 10 percent for hypertension is denied.  

Entitlement to a TDIU due to service-connected coronary artery disease is granted from November 11, 2000 to May 18, 2015, subject to the controlling regulations applicable to the payment of monetary benefits.

REMAND

After a review of the record, the Board finds that additional development is warranted prior to adjudicating the remaining claims.  

Regarding the Veteran's claim for a respiratory disorder, the Board finds that a VA examination is warranted.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, VA and private medical records indicate that the Veteran has a current diagnosis of sinusitis.  The Veteran's service personnel records reflect that he was an aircraft pneudraulic repairman or hydro repairman.  VA has created an "ASBESTOS MOS HANDOUT" which lists the probability of exposure for many military occupational specialties (MOS).  M21-1, Part IV.ii.1.I.3.c. The Veteran's MOS during his Air Force service is consistent with the MOS classification of "Aviation Structural Mechanic (Hydraulics)," which is considered "probable" for asbestos exposure.  Thus, the evidence establishes that the Veteran had probable asbestos exposure in service.  In light of the Veteran's probable in-service asbestos exposure and his current sinusitis diagnosis, the Board finds that a VA examination is warranted to assess the nature and etiology of the Veteran's respiratory disorder.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2015).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any respiratory disorder.  The examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed respiratory disorder began in service, is caused by service, or is otherwise related to service, to include in-service asbestos exposure.

The examiner should note that the Veteran's report of in-service exposure to asbestos has been found to be probable.  In rendering the requested opinion, the examiner should expressly address whether the onset and course of any diagnosed respiratory disorder is consistent with a history of asbestos exposure during service, taking into consideration the Veteran's entire pre- and post-service occupational history.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale must be provided for any opinion offered.

2.  After completing any other development necessary, readjudicate the claims.  If any benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


